DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 03/24/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a droplet ejection apparatus with a current sub-set of ejection data, each of the one or more nozzles ejecting droplets with a substantially constant frequency of 1/T; wherein the apparatus is configured to receive deposition media speed data, which indicates the current speed of relative movement of the droplet 
The primary reason for allowance for claim(s) 20 is that applicant's claimed invention includes an actuation control circuitry for a droplet deposition head that comprises an array of actuating elements and a corresponding array of nozzles with the one or more nozzles and the sizes of the droplets ejected therefrom being determined by the corresponding sub-set of ejection data, the repeated sending of the set of actuation commands causing each of the one or more nozzles to repeatedly eject droplets with a substantially constant frequency of 1/T, thus depositing successive rows of droplets; and switch from sending actuation commands in accordance with a current sub-set of ejection data to sending actuation commands in accordance with a consecutive sub-set of ejection data in the series at a time determined in accordance with said trigger signals; wherein each of the one or more nozzles maintains the ejection of droplets with a substantially constant frequency of 1/T in accordance with successive 
The primary reason for allowance for claim(s) 27 is that applicant's claimed invention includes an actuating circuitry for a droplet deposition head that comprises an array of actuating elements and a corresponding array of nozzles, the actuating circuitry being configured to: receive a series of sub-sets of ejection data with the one or more nozzles and the sizes of the droplets ejected therefrom being determined by the current sub-set of ejection data, each of the one or more nozzles ejecting droplets with a substantially constant frequency of 1/T; and switch from generating drive waveforms in accordance with a current sub-set of ejection data to generating drive waveforms in accordance with a consecutive sub-set of ejection data in the series at a time determined in accordance with said trigger signals; wherein each of the one or more nozzles maintains the ejection of droplets with a substantially constant frequency of 1/T in accordance with successive sub-sets of ejection data.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20060197806 to Komatsu discloses an apparatus for ejecting liquid droplets and plural drive circuits corresponding to the nozzle rows. However, the prior art fails to disclose the above limitation(s). 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853